


Exhibit 10.1


Long-Term Incentive Program
Denny's Corporation
Performance Share
203 East Main Street
Award Certificate
Spartanburg, SC 29319



«Name» (“Grantee”)


Denny’s Corporation (the “Company”) has granted to you a performance award (the
“Award”) denominated in a target number of performance shares (the “Performance
Shares”). The Performance Shares entitle you to earn shares of the Company’s
$0.01 par value common stock (“Shares”), on a one-for-one basis. The Award is
granted under the Denny’s Corporation 2012 Omnibus Incentive Plan (the “Plan”)
and pursuant to the Long-Term Incentive Program Description (the “Program
Description”). By accepting the Award, you shall be deemed to have agreed to the
terms and conditions set forth in this Award Certificate, the Program
Description and the Plan.


A portion of the Performance Shares may be earned based on the Company’s Total
Shareholder Return (“TSR,” as defined below) ranking relative to a peer group
(the “TSR Performance Shares”), and a portion of the Performance Shares may be
earned based on the Company’s Adjusted EBITDA Growth performance (the “Adjusted
EBITDA Performance Shares”), as further described below and in the Program
Description. The target number of TSR Performance Shares and the target number
of Adjusted EBITDA Performance Shares was determined as follows:


Target Grant Date Value of Awards: $_____ (with 50% allocated to TSR Performance
Shares and 50% allocated to Adjusted EBITDA Performance Shares)


•
Target Award of TSR Performance Shares = ($_____ * 50%) / $_____1 = _____



•
Target Award of Adjusted EBITDA Performance Shares = ($_____ * 50%) / $_____2=
_____



•
Total Target Number of Performance Shares: _____



1Monte Carlo valuation (grant date fair value of TSR Performance Shares)
2Closing Stock Price on [DATE] (grant date fair value of Adjusted EBITDA
Performance Shares)


The Award is granted as a Qualified Performance-Based Award under the Section
14.11 of the Plan. If the Company achieves at least $_____ in Adjusted EBITDA
for the fiscal year ending [DATE] (the “Threshold Performance Goal”), then the
Award shall be considered earned in an amount equal to 150% of the Total Target
Number Performance Shares; provided, however, that the number of Performance
Shares actually paid under the Award will be subject to reduction based on the
TSR Comparison and Adjusted EBITDA Growth performance described below, and is
also subject to your continuous employment during the vesting period described
below. Prior to any conversion or payout of the Award, the Compensation and
Incentives Committee of the Company’s Board of Directors shall certify in
writing that the Threshold Performance Goal has been satisfied.





--------------------------------------------------------------------------------






If the Threshold Performance Goal is satisfied, then the number of TSR
Performance Shares earned will be an amount between 0% and 150% of the target
number originally granted, adjusted based on the Company’s TSR ranking relative
to the Company’s Peer Group, as defined in the Program Description (the “TSR
Comparison”), over a three-year fiscal period ending on [DATE] (the “Performance
Period”). The number of Adjusted EBITDA Performance Shares earned will be an
amount between 0% and 150% of the target number originally granted, adjusted
based on the Company’s Adjusted EBITDA Growth performance over the Performance
Period.


If the Threshold Performance Goal is satisfied, the Award will vest (become
non-forfeitable) on [DATE], subject to your continued employment with the
Company through such date, unless vesting is accelerated under Section 4 of the
Terms and Conditions on the following page.



--------------------------------------------------------------------------------



For purposes of this Award Certificate,


TSR will be calculated as follows: TSR = (ending stock price - beginning stock
price + reinvested dividends) / beginning stock price;


and


Adjusted EBITDA means the Company’s Adjusted Earnings Before Interest, Taxes,
Depreciation and Amortization, adjusted to (i) exclude the impact of operating
gains, losses and other charges, other non-operating income or expense, and
share-based compensation, and (ii) and include cash payments for share-based
compensation and cash payments for restructuring charges and exit costs.



--------------------------------------------------------------------------------





This Award is governed by the terms of the Plan and the Program Description, and
subject to the Terms and Conditions on the following page. Capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Plan.




 
 
Grant Date:
Jill Van Pelt - Vice President, Human Resources
For Denny’s Corporation
 
                   




- 2 -





--------------------------------------------------------------------------------






TERMS AND CONDITIONS


1. Vesting and Forfeiture of Award. If the Threshold Performance Goal is
satisfied, the Award will vest and become non-forfeitable on [DATE], subject to
accelerated vesting under certain circumstances as provided in Section 4 below
(the “Vesting Date”). Notwithstanding anything contained in the Plan to the
contrary, if Grantee’s employment with the Company terminates for any reason
other than as set forth in paragraph (a) or (b) of Section 4 below, Grantee
shall forfeit all of Grantee’s right, title and interest in and to any unvested
Performance Shares as of the date of termination of employment. In addition, if
Grantee’s employment is terminated by the Company for Cause, Grantee shall also
forfeit any vested Performance Shares that have not yet been converted to
Shares.
2. Performance Shares Earned Based on TSR Comparison and Adjusted EBITDA Growth.
Except as otherwise provided in Sections 4 and 5 below, the number of
Performance Shares earned shall be determined following the end of the
Performance Period as follows:
(a) TSR Performance Shares. The number of TSR Performance Shares earned shall be
based on the TSR Comparison set forth in the following chart:
TSR Comparison
Degree of Performance
TSR Percentile*
 Payout as a % of Target Award of TSR Performance Shares
Below Threshold
<25th %ile
0%
Threshold
25th %ile
50%
Target
50th %ile
100%
Maximum
90th %ile
150%



* Performance between data points is interpolated on a straight-line basis.


(a) Adjusted EBITDA Performance Shares. The number of Adjusted EBITDA
Performance Shares earned shall be based on Adjusted EBITDA Growth performance
set forth in the following chart:
Adjusted EBITDA Growth
Degree of Performance
Adjusted EBITDA Growth*
Estimated [YEAR] Adjusted EBITDA
Payout as a % of Target Award of Adjusted EBITDA Performance Shares
Below Threshold
<___ % growth
<$___M
0%
Threshold
___% growth
$___M
50%
Target
___% growth
$___M
100%
Maximum
___% growth
$___M
150%



* Performance between data points is interpolated on a straight-line basis.


Adjusted EBITDA Growth performance shall be calculated as the actual compounded
annualized growth rate between the [YEAR] Adjusted EBITDA base year and the
aggregate of the four most recently completed fiscal quarters of Adjusted EBITDA
performance.


Notwithstanding anything contained herein to the contrary, prior to the Vesting
Date, the Committee retains the discretion to increase (but not above 150% of
the original award amounts) or decrease the number of Performance Shares to be
paid in extraordinary circumstances to account for unusual or non-recurring
events not anticipated at the time of grant.


3. Conversion to Shares. Except as otherwise provided in Sections 4 and 5 below,
the earned Performance Shares (as determined based on the TSR Comparison and
Adjusted EBITDA Growth set forth in Section 3 above) will be converted to actual
Shares as soon as practicable following the end of the Performance Period, and
no later than [DATE]. Stock certificates evidencing Shares paid upon conversion
of the Performance Shares will be registered on the books of the Company in
Grantee’s name (or in street name to Grantee’s brokerage account) as of the date
of payment in uncertificated (book-entry) form.

- 3 -





--------------------------------------------------------------------------------






4. Vesting and Payout Under Certain Employment Terminations. The Award shall be
subject to accelerated vesting and/or payout in connection with termination of
employment under certain circumstances, as set forth below.
(a) Upon Grantee’s termination of employment with the Company due to death or
Disability, a pro rata portion of the TSR Performance Shares and the Adjusted
EBITDA Performance Shares will vest and become non-forfeitable (the pro rata
portion shall be determined by multiplying the Target Award of TSR Performance
Shares or the Target Award of Adjusted EBITDA Performance Shares, as the case
may be, by a fraction, the numerator of which is the number of days elapsed from
January 1, [YEAR], to the employment termination date, and the denominator of
which is 1,099, as so determined, the “Pro Rata Target Amount”). The number of
Performance Shares earned shall be determined based on the TSR Comparison and
Adjusted EBITDA Growth performance set forth in Section 2 above applied to the
applicable Pro Rata Target Amount, subject to the following adjustments: (i) the
TSR Comparison shall be based on the Company’s TSR ranking relative to the Peer
Group as of the end of the Company’s fiscal quarter preceding the fiscal quarter
in which the termination of employment due to death or Disability occurs (as if
the Performance Period had ended on such fiscal quarter ending date), and (ii)
Adjusted EBITDA Growth performance shall be determined based on actual EBITDA
Growth as of the end of such fiscal quarter ending date. The earned Performance
Shares shall then be paid out within 30 days following the termination of
employment.
(b) In the event of Grantee’s termination of employment with the Company due to
Retirement (as defined below), the Pro Rata Target Amounts (as defined in
Section 4(a) above) will vest and become non-forfeitable as of the regular
Vesting Date, provided Grantee has not engaged in any Restricted Activities with
a Competitor (each as defined below) during the Performance Period and prior to
the Vesting Date. The number of Performance Shares earned shall be determined
based on the TSR Comparison and Adjusted EBITDA Growth performance set forth in
Section 2 above through the end of the regular Performance Period, but applied
to the applicable Pro Rata Target Amounts. The earned Performance Shares shall
convert to Shares and be paid on the regular payment schedule set forth in
Section 3 above. For purposes of this Award Certificate:
“Retirement” means Grantee’s voluntary resignation or termination of employment
without Cause on or after attainment of age 55, provided that the sum of the
Grantee’s age and years of service with the Company is equal to or greater than
70.
“Restricted Activities” means with respect to a Competitor, accepting
employment, serving on a board of directors or otherwise being engaged as a
consultant or advisor.
“Competitor” means any restaurant chain in the family dining segment, including
but not limited to, IHOP, Bob Evans, Friendly’s, Cracker Barrel, Perkins,
FRISCH’s Restaurants, Village Inn, Coco’s, Carrows, and Shoney’s.
5. Change in Control. Upon a Change in Control of the Company, the Award will
vest and become non-forfeitable. The number of Performance Shares earned shall
be determined based on the TSR Comparison and Adjusted EBITDA Growth performance
set forth in Section 2 above, subject to the following adjustments: (i) the TSR
Comparison shall be applied based on the Company’s TSR ranking relative to the
Peer Group as of the date of the Change in Control (as if the Performance Period
had ended on the date of the Change in Control), and (ii) Adjusted EBITDA Growth
performance shall be determined based on actual EBITDA Growth as of the end of
the Company’s fiscal quarter preceding the fiscal quarter in which the Change in
Control occurs. The earned Performance Shares shall then be paid out within 30
days following the Change in Control.
6. Limitation of Rights. The Award does not confer to Grantee or Grantee’s
beneficiary any rights of a stockholder of the Company unless and until Shares
are in fact issued to such person in connection with the Award. Nothing in this
Award Certificate shall interfere with or limit in any way the right of the
Company or any Affiliate to terminate Grantee’s employment at any time, nor
confer upon Grantee any right to continue in employment of the Company or any
Affiliate.


7. Payment of Taxes. The Company or any Affiliate employing Grantee has the
authority and the right to deduct or withhold, or require Grantee to remit to
the employer, an amount sufficient to satisfy federal, state, and local taxes
(including Grantee’s FICA obligation) required by law to be withheld with
respect to any taxable event arising as a result of the vesting or settlement of
the Award. The withholding requirement may be satisfied, in whole or in part, by
withholding from the settlement of the Performance Shares a number of Shares
having a fair market value equal to the minimum amount (and not any greater
amount) required to be withheld for tax purposes, all in accordance with such
procedures as the Company establishes. The obligations of the Company under this
Award Certificate will be conditional on such payment or arrangements, and the
Company, and, where applicable, its Affiliates will, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise.

- 4 -





--------------------------------------------------------------------------------






8. Restrictions on Issuance of Shares. If at any time the Committee shall
determine in its discretion, that registration, listing or qualification of the
Shares underlying the Performance Shares upon any securities exchange or similar
self-regulatory organization or under any foreign, federal, or local law or
practice, or the consent or approval of any governmental regulatory body, is
necessary or desirable as a condition to the settlement of the Performance
Shares, the Shares will not be paid unless and until such registration, listing,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee.


9. Plan Controls. The terms contained in the Plan are incorporated into and made
a part of this Award Certificate and this Award Certificate shall be governed by
and construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this Award
Certificate, the provisions of the Plan shall be controlling and determinative.


10. Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.


11. Severability. If any one or more of the provisions contained in this Award
Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.


12. Notice. Notices and communications under this Award Certificate must be in
writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to Denny’s Corporation, 203 East Main Street,
Spartanburg, SC 29319-0001, Attn: Secretary, or any other address designated by
the Company in a written notice to Grantee. Notices to Grantee will be directed
to the address of Grantee then currently on file with the Company, or at any
other address given by Grantee in a written notice to the Company.



- 5 -



